Title: From Alexander Hamilton to William Short, 4 August 1792
From: Hamilton, Alexander
To: Short, William



Sir
Treasury DepartmentAugust 4. 1792.

Since my last to you of the 25th Ultimo, I have received a letter from our Commissioners at Amsterdam, informing me of their having recently instituted another loan for the United States, of three millions, at four per Cent interest, to be dated the first of June last.
I have concluded to destine the money arising from this loan towards payment of the debt due to France, and you will accordingly apply it to that object.
With great consideration,   I have the honor to be,   Sir, Your Obedt Servant.
Alexander Hamilton
William Short Esqr.
Minister Resident ofthe United States at the Hague.
